Devin, C. J.
It is apparent that the order of the Utilities Commission, which was affirmed by the court below, was based in part upon these findings:
“4. That for the first three months of 1951, January through March, the loss sustained by the applicant amounted to $72.78, or a monthly average of $24.46, and that these figures raised to an annual basis would mean a loss to the applicant of approximately $291.12 for the year 1951.
“5. That the financial result for the period which the Commission required applicant to report were constant with the period upon which the application was made, and that the results of the first three months of 1951 indicate a vast improvement at the agency.”
*340At the time of the hearing in May, 1951, and the entering of the order appealed from, the result for that year was not known. The defendant Eailroad Company now offers evidence tending to show that the railroad revenues at Pikeville for the first three months of 1951 were seasonal and that in fact the loss for the year 1951 instead of being $291, as estimated by the Commission, was $1,254.85.
In justice to the defendant we think the Commission should be permitted to consider the result for the entire year 1951 on evidence properly presented, and to determine what effect, if any, the facts in relation thereto may have on the order continuing agency service at Pikeville. As the defendant had no opportunity to offer evidence of the results for the year 1951 the inclusion in the findings, as material to the decision, of a partial, and, as defendant contends a misleading basis for estimating the loss for the year, would seem to entitle the defendant to have an opportunity to have included in the record the result for the entire year 1951 for the consideration of the Commission as it may bear on the question of the continuance of agency service at Pikeville.
The proceeding, therefore, is remanded to the Superior Court to the end that the Utilities Commission may have opportunity to consider the additional evidence proposed and take such action thereon as may be just and proper.
Eemanded.